Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00763-CV

               Rajasekhar BORRA M.D. and Inpatient Consultants of Texas P.L.L.C.,
                                        Appellants

                                                   v.

  Rachael HERNANDEZ, Individually and on behalf of The Estate of Ricardo Hernandez Jr.
 Deceased, Ricardo Hernandez III, Tanya A. Hernandez, Roxanne H. Hernandez, Katherine A.
                           Young and Rachael Lee Hernandez,
                                        Appellees

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-01562
                                John D. Gabriel Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 12, 2012

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have

“reached an agreement to resolve the issues raised by the appeal.” The motion is granted, and

the appeal is dismissed. See TEX. R. APP. P. 42.1(a), 43.2(f). Costs of the appeal are taxed

against the parties who incurred them. The clerk of this court is ordered to issue the mandate in

this appeal contemporaneously with this court’s opinion and judgment.

                                                        PER CURIAM